Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00889-CV

                                      Jose M. PELAYO,
                                           Appellant

                                             v.
                                         Adriana C.
                                    Adriana C. PELAYO,
                                          Appellee

                  From the County Court at Law No. 1, Webb County, Texas
                            Trial Court No. 2013CVG000070 C1
                      Honorable Alvino (Ben) Morales, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED January 8, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice